Detailed Action
Summary
1. This office action is in response to the RCE filed on March 14, 2022. 
2. Claims 1-12 are pending and has been examined. 
3. The terminal disclaimer filed on 02/08/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded in the file.
Continued Examination Under 37 CFR 1.114
4.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 03/14/022 has been received and entered in the case. 
Notice of Pre-AIA  or AIA  Status
5. The present application, filed on or after 04/06/21 is being examined under the first inventor to file provisions of the AIA . 
Drawings
6. The drawings submitted on 04/06/2021 are acceptable. 
Information Disclosure Statement
7. The information disclosure statement (IDS) submitted on 03/14/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Allowable subject matter
8. Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a noise canceling transistor coupled between the drain of the source follower transistor and the gate of the pass transistor, wherein at least one of a plurality of terminals of the noise canceling transistor is directly coupled to the drain of the source follower transistor."
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-12, claims 2-12 depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Golara (10591938) discloses a LDO includes a pass transistor (M.sub.O) having a source coupled to an input voltage (Vin); a noise cancelling transistor (M.sub.D) having a source coupled to the Vin, a gate coupled to a drain and a gate of the pass transistor; a source follower transistor (M.sub.SF) having a source coupled to a drain of the pass transistor, a drain coupled to the drain and gate of the noise cancelling transistor; a current sink coupled between the drain of the source follower transistor and ground; and an error amplifier having an output to drive the gate of the source follower transistor.
Golara (11003202) discloses a LDO includes a pass transistor (M.sub.O) having a source, a drain, and a gate, the source coupled to an input voltage (Vin); a noise cancelling transistor (M.sub.D) having a source, a drain, and a gate, the source coupled to the Vin, the gate coupled to the drain of the noise cancelling transistor and the gate of the pass transistor; a source follower transistor (M.sub.SF) having a source, a drain, and a gate, the source coupled to the drain of the pass transistor, the drain coupled to the drain and gate of the noise cancelling transistor; a current sink coupled between the drain of the source follower transistor and ground; an error amplifier having an output, a positive input terminal, and a negative input terminal, the output coupled to the gate of the source follower transistor, the positive input terminal configured to receive a reference voltage (Vref); and a feedback resistor coupled between the drain of the pass transistor and the negative input terminal of the error amplifier
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839